Citation Nr: 0836995	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  06-03 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to service connection for an acquired 
psychiatric disability.  

2.  Entitlement to service connection for disability 
exhibited by sleep disturbances. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel




INTRODUCTION

The veteran served on active duty from May 1989 to May 1992.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a   February 2004 rating decision of 
the San Juan, Puerto Rico Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

This case was also developed on the matters of service 
connection for PTSD and skin disability.  The claims were 
denied in December 2006, and after the veteran filed a timely 
notice of disagreement, a statement of the case was issued.  
The veteran did not file a substantive appeal regarding these 
matters and they are not currently before the Board.  See 38 
C.F.R. § 20.302(b) (2007).  (A substantive appeal must be 
filed within 60 days of the date of mailing the statement of 
the case, or within the remainder of the one-year period from 
the date of notice of the decision, whichever periods ends 
later.)  

The issue of service connection for disability exhibited by 
sleep disturbances is remanded to the RO via the Appeals 
Management Center in Washington, DC and addressed in the 
Remand section of this decision.  


FINDING OF FACT

The veteran's service treatment records are negative for 
psychiatric complaints, treatment, and diagnoses; a psychosis 
was not exhibited within the first post-service year; and 
there is no competent evidence relating current psychiatric 
disability to his active service.  


CONCLUSION OF LAW

An acquired psychiatric disability, to include depression and 
anxiety, was not incurred or aggravated in service, and a 
psychosis did not manifest itself to a compensable degree 
within one year after the date of separation from service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in September 2003 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
service connection claim and of the veteran's and VA's 
respective duties for obtaining evidence.  He was also 
advised as to how disability ratings and effective dates are 
assigned in a March 2006 letter.  See Dingess, supra.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims folder contains service 
treatment records, VA medical evidence, private medical 
evidence, and the veteran's contentions.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

II.  Legal Criteria

The veteran is seeking service connection for an acquired 
psychiatric disability. Service connection may be granted for 
disability arising from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002 & Supp. 2007).  Service connection may be also 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).

Additionally, a psychosis may be presumed to have been 
incurred in service, if the evidence shows that such disease 
became manifest to a degree of 10 percent or more within one 
year from separation from active service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.307, 3.309 (2007).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b). 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.

III.  Analysis

The veteran is seeking service connection for an acquired 
psychiatric disability, claimed as depression and mood 
changes.  

The competent medical evidence shows that the veteran has a 
current psychiatric disability, variously diagnosed as major 
depression, anxiety, obsessive compulsive disorder, thereby 
satisfying the first element of the service connection claim.  
Since the psychiatric complaints have been attributed to 
known diagnoses, the provisions of 38 C.F.R. § 3.317 are 
inapplicable.  There is no evidence of psychiatric treatment, 
complaints, or diagnoses during service, and no objective 
evidence of a psychosis within the first post-service year.  

A psychiatric disability is not objectively shown until 
December 2003, approximately twelve years post-service.  In 
this regard, according to a December 2003 treatment note, the 
veteran presented for the first time to a VA outpatient 
clinic with psychiatric complaints; diagnostic impression was 
"episodes of depression and poor control of impulses."  It 
was also noted that the veteran had obsessions toward 
orderliness.  The Board notes that evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).


Thereafter, in January 2004, the veteran received psychiatric 
treatment at the First Hospital Panamericano Clinic, and was 
diagnosed with obsessive compulsive disorder, and PTSD.  He 
sought further treatment at the VA outpatient clinic in June 
2004, and the examiner noted that the veteran had a depressed 
mood and sleeping disturbances.  Subsequent outpatient 
records also show diagnoses of anxiety, and depression, not 
otherwise specified (NOS).

There is also no evidence of a nexus between the veteran's 
current psychiatric disability and service.  

In analyzing the claim, the Board notes that when the veteran 
originally filed a claim for VA compensation benefits in May 
1992, upon service discharge, he did not seek service 
connection for a psychiatric disability.  According to a VA 
"general medical" examination report dated in July 1992, 
the examiner specifically noted that there were no signs of 
tension or evidence of mental disease.  The veteran again 
filed additional service connection claims in June 1994, but 
made no mention of a psychiatric disability.  

The veteran is competent to describe his psychiatric 
symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994); 38 C.F.R. § 3.159(a)(2).  However, as a lay person, 
he is not competent to diagnose any medical disability or 
render an opinion as to the cause or etiology of any current 
disorder (i.e. that his psychiatric disability was incurred 
or aggravated in service) because he has not been shown to 
have the requisite medical expertise.   See, e.g., See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).

The Board declines to obtain a medical nexus opinion with 
respect to the veteran's service connection claim.  As noted, 
a psychiatric disability was not diagnosed in service or for 
many years after service.  Thus, while there is a current 
diagnosis of a psychiatric disability, there is no true 
indication that it is associated with service.  See Charles 
v. Principi, 16 Vet. App. 370 (2002).  In view of the absence 
of a psychiatric disability in service, and the first 
suggestion of pertinent disability years after active duty, 
relating the current psychiatric disability to service would 
certainly be speculative.  Service connection may not be 
based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2007).  The duty to 
assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2).

For the reasons discussed above, the Board concludes that an 
acquired psychiatric disability was not incurred in or 
aggravated by service, and a psychosis may not be presumed to 
have been incurred therein.  The benefit-of- the-doubt 
doctrine has been considered, however, as the preponderance 
of the evidence is against the claim, it is inapplicable in 
the instant appeal.  38 U.S.C.A § 5107(b).  




ORDER

Entitlement to service connection for a psychiatric 
disability is denied.


REMAND

The veteran also seeks service connection for disability 
exhibited by sleep disturbances.  Since the veteran served in 
the Southwest Asia Theater of Operations from December 1990 
to May 1991, the provisions of 38 C.F.R. § 3.317 are 
applicable.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A(d) (West 2002) ; 38 C.F.R. § 3.159(c)(4) (2007).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the nature, extent, onset and 
etiology of his claimed sleep 
disturbances.  All indicated studies 
should be performed, and all findings 
should be reported in detail.  The claims 
folder should be made available to and 
reviewed by the examiner.  The examiner 
is asked to state which symptoms and 
abnormal physical findings can be 
attributed to a known clinical diagnosis 
and which cannot be attributed to a known 
clinical diagnosis.  For those symptoms 
and conditions that are not attributable 
to a known diagnosis, the findings should 
reflect all objective indications of 
chronic disability.  The examiner should 
express an opinion as to when such a 
symptom or condition initially manifested 
itself and whether it is to be regarded 
as "chronic" (i.e. as having existed for 
six months or more or as having resulted 
in intermittent episodes of improvement 
and worsening over a six- month period). 
The rationale for all opinions expressed 
should be provided in a legible report.

2. The RO should then readjudicate the 
claim on appeal. If the disposition of 
any claim remains unfavorable to the 
appellant, the RO should furnish the 
appellant and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


